Citation Nr: 0529911	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a right femur fracture with traumatic arthritis 
to the right knee.  

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle fracture.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes to the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and T.R.E.

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

By correspondence dated October 18, 2005, the Board notified 
the veteran that a motion to advance his case on the docket 
had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence by correspondence dated in May 2003.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a Federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159 (2005).  

In this case, the veteran contends that his most recent VA 
examination was inadequate and did not truly reflect his 
present level of disability.  At his video conference hearing 
in October 2005 he asserted, in essence, that the reports of 
his recent private orthopedic evaluations would substantiate 
his claims.  He claimed these records had been submitted to 
the Dillon, South Carolina, VA office.  Associated with the 
claims folder are some private medical records from 
Healthsouth dated in August 2005, as well as records from 
J.A.S., M.D., dated from July 2004 to August 2005.  These 
records were received at the RO in September 2005, and 
forwarded to the Board, where they were received on October 
31, 2005.  As the veteran has not waived agency of original 
jurisdiction consideration of this evidence, the case must be 
remanded for additional development.  38 C.F.R. § 20.1304(c) 
(2005).  The Board is unsure whether these records make up 
the entirety of those referred to by the veteran during his 
October 18, 2005 video-conference hearing with the 
undersigned Veterans' Law Judge.  The veteran also stated he 
had been treated at the Florence VA clinic in early October 
2005.  The report of that treatment, however, is not of 
record.  He testified that his service-connected disabilities 
had increased in severity and that he was unable to walk 
without assistance.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claims.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The veteran should be scheduled for 
examination by an orthopedic specialist 
for opinions as to the current nature and 
extent of his service-connected knee and 
ankle disabilities.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

The examiner should express opinions as 
to whether pain could significantly limit 
functional ability during flare-ups or on 
repeated use over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
the examiner is unable to make such a 
determination, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

